Citation Nr: 0027518	
Decision Date: 10/18/00    Archive Date: 10/26/00

DOCKET NO.  97-13 353A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative disc 
disease, peripheral neuropathy.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to December 
1969, with a period of wartime service in the Republic of 
Vietnam.

This appeal arises from a January 1997 rating decision of the 
Atlanta, Georgia, Regional Office (RO) that denied service 
connection for degenerative disc disease, claimed as 
peripheral neuropathy.  


FINDINGS OF FACT

1.  The veteran's active military service included a period 
of foreign service during the Vietnam War.  

2.  The veteran's service medical records do not include any 
reference to degenerative disc disease, degenerative joint 
disease, or peroneal mononeuropathy.

3.  The veteran is currently diagnosed with degenerative 
joint disease, degenerative disc disease, and peroneal 
mononeuropathy.

4.  The veteran has not submitted competent evidence of a 
relationship between any in-service symptoms and his 
currently diagnosed condition or of a relationship between 
in-service exposure to herbicides and to his currently 
diagnosed condition.
 

CONCLUSION OF LAW

The claim of entitlement to service connection for 
degenerative disc disease, claimed as peripheral neuropathy, 
is not well grounded.  38 U.S.C.A. § 5107 (West 1991); Ramey 
v. Brown, 9 Vet. App. 40 (1996); Caluza v. Brown, 7 Vet. App. 
498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reviewing the appellant's claim, the Board of Veteran's 
Appeals (Board) must first consider whether the claims are 
well grounded.  Pursuant to 38 U.S.C.A. § 5107(a) (West 
1991), "a person who submits a claim for benefits 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
A well-grounded claim is "a plausible claim, one that is 
meritorious on its own or capable of substantiation."  
Robinette v. Brown, 8 Vet. App. 69, 73-74 (1995); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The truthfulness of 
evidence is presumed for purposes of determining if a claim 
is well grounded.  Robinette, 8 Vet. App. at 75-76; King v. 
Brown, 5 Vet. App. 19, 21 (1993).  In order for a claim to be 
well grounded, there must be (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997), cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 
(1998).  The United States Court of Appeals for Veterans 
Claims (Court) has further held that "[w]here the 
determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is ordinarily 
required to fulfill the well-grounded-claim requirement of 
section 5107(a)."  Edenfield, 8 Vet. App. at 388 (emphasis 
added).  If the claimant has not presented a well-grounded 
claim, then the appeal fails as to that claim, and the Board 
is under no duty under 38 U.S.C.A. § 5107(a) to assist the 
claimant any further in the development of that claim.  Epps, 
126 F.3d at ; Murphy, 1 Vet. App. at 81.  Cf. Morton v. West, 
12 Vet. App. 477 (July 14, 1999) (Department of Veterans 
Affairs (VA) cannot assist a claimant in developing a claim 
which is not well grounded). 

Determining whether a claim is well grounded requires 
consideration of the pertinent statutes and regulations.

Under principles of direct service connection, compensation 
is payable to a veteran "[f]or disability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service. . . ."  38 U.S.C.A. § 1110 (West 
1991).  A claimant may submit competent evidence in support 
of direct service connection under 38 U.S.C.A. § 1110 (West 
1991) and 38 C.F.R. § 3.303(d) (1999).  Cf. Combee v. Brown, 
34 F.3d 1039, 1044-45 (Fed. Cir. 1994) (United States Court 
of Appeals for the Federal Circuit held that list of diseases 
and disorders set forth at 38 C.F.R. § 3.311b (1993) 
(redesignated as 38 C.F.R. § 3.311 at 59 Fed. Reg. 5107 
(1994)) was not exclusive means for establishing service 
connection for claims based on radiation; claimant could seek 
to establish direct service connection under 38 U.S.C.A. 
§ 1110 and 38 C.F.R. § 3.303(d)).  

In addition, service connection may be warranted for certain 
disabilities which are manifest to a compensable degree 
within one year after separation from service.  See 
38 U.S.C.A. § 1112(a)(1) (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307(a), 3.309(a) (1999). 

Additionally, for veterans who have met the time-in-service 
requirements, 38 U.S.C.A. § 1112(a) (West 1991 & Supp. 1999); 
38 C.F.R. § 3.307(a)(1) (1999), presumptive service 
connection is available where certain disabilities have 
become manifest to a compensable degree within one year after 
a veteran's separation from active service.  38 U.S.C.A. 
§§ 1101(3), 1112(a)(1) (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a) (1999); see 38 U.S.C.A. 
§ 1116(a)(2)(C) (West 1991 & Supp. 1999).

The promulgated regulation, 38 C.F.R. § 3.309(e) (1999), 
allows service connection for acute and subacute peripheral 
neuropathy as a result of exposure to herbicides.  However, 
acute and subacute peripheral neuropathy is defined as 
"transient peripheral neuropathy that appears within weeks 
or months of exposure to an herbicide agent and resolves 
within two years of the date of onset."  38 C.F.R. 
§ 3.309(e), Note 2.  

In 1996, the Secretary of VA issued a notice in the Federal 
Register regarding other forms of neuropathy.  In that 
notice, the Secretary stated that a presumption of service 
connection based on herbicide exposure is not warranted for 
various conditions including chronic peripheral nervous 
system disorders.  Diseases Not Associated with Exposure to 
Certain Herbicide Agents, 69 Fed. Reg. 59,232, 59,239 (Nov. 
2, 1999).  

The veteran served on active duty from May 1968 to December 
1969, with a period of wartime service in the Republic of 
Vietnam.  Such service qualifies the veteran for 
consideration of this claim under the presumptive service 
connection principles governing herbicide exposure.  A 
veteran who has a disease listed under the relevant statute 
or regulation is presumed to have been exposed to herbicides 
used in the Republic of Vietnam, unless there is affirmative 
evidence to the contrary.  38 U.S.C.A. § 1116(a)(3) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.307(a)(6)(iii) (1999).

The veteran has stated that he began having problems with his 
hands, arms, and legs in 1971; his hands, arms, and legs 
would freeze, and he was unable to move them.  He also 
indicated that he had been diagnosed with "degenerated" 
discs in the mid 1970s.  Additionally, in an August 1996 
letter, the veteran's wife wrote that the veteran had 
nightmares and crying spells involving his experiences in 
Vietnam and that he would wake up on many nights crying and 
unable to move his arms and legs.  She stated that he feared 
waking up sometimes and not being able to move at all.  

The veteran's service medical records do not reveal any 
complaints relating to low back pain or extremity pain.  The 
only reference to joint problems involved a January 1968 
automobile accident that resulted in an injury to his left 
shoulder, with ensuing pain upon exercise and use of that 
shoulder.  

The veteran underwent a VA electromyographic examination in 
February 1986.  The reason given for the examination was the 
veteran's history of low back pain since 1970.  The veteran 
also complained of difficulty walking since 1980 because of 
buckling legs, and he mentioned tingling in his thighs 
bilaterally.  His motor examination was 5/5 for the upper 
extremities, but had giveway in the lower extremities.  He 
was able to stand on his heels and toes.  Dorsiflexion of the 
left foot was 4/5, and there was slightly decreased pin prick 
on the dorsum of the left foot.  Nerve conduction velocity 
testing revealed incomplete bilateral accessory peroneal 
nerve and incomplete left common peroneal nerve lesion.  The 
clinical diagnosis was accessory peroneal study and peroneal 
mononeuropathy.  

A January 1992 CT scan revealed fusion of C5-6 with 
associated adjacent vertebral body degenerative changes.  

A June 1995 VA medical certificate reflects that the veteran 
had had lower back pain since September 1994.  A VA progress 
note from that same month indicated that the veteran had been 
having chronic low back pain since one year before when he 
had suffered a lifting injury.  The impression at that time 
was spondylosis.  


March 1996 magnetic resonance imaging revealed conus at the 
T12-L1 intervertebral disc space.  There was an eccentric 
disc bulge at L1-L2 toward the right neuroforamina, and a 
diffuse disc bulge at L4-L5 extending to both neuroforamina, 
greater on the left than on the right.  Disc bulge was also 
present at the L5-S1 level, and disc herniation was present 
at L1-L2.  Schmorl's nodes were present, involving both end 
plates of L1, L2, L3, and L4.  The impression was minimal 
degenerative disc disease with associated Schmorl's nodes.  

The veteran also has complained of bilateral upper extremity 
weakness since 1970 that was sometimes associated with neck 
pain.  In April 1996, VA electromyography revealed root 
compression (disc, tumor), but the examination study was 
incomplete.  Although the needle examination was incomplete, 
the results appeared normal.  

In May 1996, the veteran complained of multiple aches, pains, 
and weaknesses, which he attributed to exposure to Agent 
Orange.  He also stated that the pains had first started in 
1971.  

In June 1996, the veteran began experiencing body aches due 
to withdrawal symptoms when he ran out of psychiatric 
medication.  

In July 1996, he complained of pain, and it was noted that 
the pain was disproportionate to the degree of degenerative 
joint disease.  

On radiographic examination in August 1996, the veteran was 
found to have degenerative changes of the cervical spine.  In 
September 1996, he complained of a constant throbbing pain in 
his hands, legs, back, arms, and feet in the joints.  
Magnetic resonance imaging revealed a disc bulge at the L1-2 
and L4-5 levels.  

On psychiatric examination in August and in September 1996, 
the veteran reported that he had begun experiencing pain all 
over his body, and to a more severe degree in his shoulders, 
legs, and lower spine, in 1970.  He attributed this pain to 
exposure to Agent Orange herbicide while serving on active 
duty in Vietnam.  His symptoms included throbbing pains, a 
stabbing in his shoulders, and a swelling in his elbows.  
Associated symptoms included muscle spasms, difficulty 
walking and keeping his balance.  Standing for prolonged 
periods, coughing, sneezing, reaching, bending, and light 
work exacerbated his pain while pain medication attenuated 
his pain.  Notably, the examining psychologist commented that 
the veteran's pain levels were not likely to lessen 
substantially until he began dealing with his anger, which 
was contributing to his pain problem.  

In addition, in mid-September 1996, the veteran complained of 
having right shoulder pains as a result of moving furniture.  
Magnetic resonance imaging showed disc bulge at the L1-2 and 
L4-5 levels.

In October 1996, the veteran reported having chronic pain of 
the right shoulder.  

In December 1996, he reported severely intense lower back 
pain that was progressively worsening, and he stated that he 
was losing feeling in his arms.  

According to a June 1997 VA progress note, the veteran had 
been experiencing increasing pain in the lower back and both 
shoulders for the preceding six months.  

The veteran has been diagnosed with degenerative joint 
disease of the lumbodorsal spine and the cervical spine.  A 
March 1998 discharge summary report included the veteran's 
past medical history of degenerative joint disease including 
low back pain.  The authoring physician wrote that the 
veteran had undergone C5-C6 fusion in 1985 with  
complications during surgery.  Since the surgery, he had had 
recurrent right shoulder radiating pain.  Prior to the 
surgery, he had had severe difficulty walking, which had 
transiently worsened at the time of the surgery and then 
improved.  During this hospitalization, he was evaluated by a 
physical therapist, and the authoring physician of the 
discharge summery indicated that an assessment of the 
veteran's L5-S1 radiculopathy was also in progress.  

In May 1998, the veteran was admitted to a VA medical 
facility for treatment of post-traumatic stress disorder 
(PTSD).  One of his diagnoses was degenerative joint disease 
of the lumbodorsal spine and cervical spine, and the 
diagnosing physician noted that the veteran's stressors for 
PTSD included worsening pain.  On a discharge summary report, 
a VA physician noted the veteran's past medical history of 
chronic pain associated with degenerative joint disease and 
involving his lower back and cervical spine.  The authoring 
VA physician noted the veteran's recent CT scan that had 
revealed a focal disc bulge at the L4-5 area toward the left.  
The physician commented that, although the CT scan report had 
given an impression of minimal degenerative disc disease, the 
veteran's complaints of difficulty walking and decreased 
exercise tolerance suggested significant incapacitation due 
to this condition.  

The veteran was admitted to a VA medical facility in July 
1998 for treatment of PTSD.  At that time, a VA physician 
noted the veteran's complaints of chronic pain associated 
with degenerative joint disease involving both his lower back 
and cervical spine.  That physician encouraged the veteran to 
undergo a neurosurgical evaluation, and the veteran agreed to 
do so.  

In late July 1998, in connection with that VA admission for 
treatment of PTSD, the veteran was also diagnosed as having 
degenerative joint disease of the lumbodorsal and cervical 
spine segments.  

The veteran was hospitalized in March 1999 for a psychiatric 
problem.  At that time, on examination of his neurological 
system, his gait, motor function, and reflexes were intact.  

The veteran's claims folder includes numerous other medical 
records relating to observation and treatment of chronic pain 
involving the neck, arms, trunk, low back, and legs.  Indeed, 
the veteran has often stated that the pain is constant and 
severe.  Since all of those treatment records discuss current 
symptoms and treatment, the Board will not individually 
discuss each note.  The veteran has stated, though, on 
various occasions, that this pain began in 1970 or 1971.  
(The veteran served on active duty until December 1969.)  But 
at other times (such as in April 1996), he has complained of 
10 years of progressive bilateral upper and lower extremity 
weakness that had gradually worsened over the preceding three 
to four years.  Indeed, in January 1996, according to a VA 
medical certificate, the veteran reported having chronic low 
back pain since 1982.  Moreover, in July 1993, when evaluated 
at a VA medical facility for complaints of low back pain, the 
veteran indicated that he had suffered a lifting injury and 
that the back pain had had an acute onset.  

The veteran has been diagnosed with degenerative joint 
disease, degenerative disc disease, and peroneal 
mononeuropathy.  The veteran has not been diagnosed with 
acute or subacute peripheral neuropathy.  Therefore, the 
veteran's condition does not qualify for service connection 
based on the provisions governing presumptive service 
connection under 38 C.F.R. § 3.309(e).  

However, that does not end the inquiry; the Board must also 
consider whether the veteran's service connection claim for 
degenerative disc disease, peripheral neuropathy, qualifies 
for service connection based on direct service connection 
principles.  The veteran has stated in connection with 
several medical treatment records that he believed that his 
chronic pains were attributable to herbicide exposure and 
that his pains first started in 1970 or 1971.  While the 
veteran is certainly capable of testifying about his 
symptoms, his statements are not competent on the issue of 
whether his current diagnoses of degenerative joint disease, 
degenerative disc disease, and peroneal mononeuropathy are 
etiologically related to those symptoms.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Moreover, while VA 
has obtained all of the veteran's service medical records and 
the post-service medical treatment records of which it has 
been made aware, there is no competent evidence of a causal 
relationship between any current disability and the veteran's 
active military service or to any herbicide exposure.  
Therefore, the veteran has not provided competent evidence 
that he has a "disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service," 38 U.S.C.A. § 1110 (West 1991), and his claim 
is not well grounded.


ORDER

A claim for service connection for degenerative disc disease, 
peripheral neuropathy, is denied.


		
	JEFF MARTIN
	Veterans Law Judge
	Board of Veterans' Appeals


 

